DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2020 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2012/0328805) in view of Ashton et al. (US 5387208) and Lewtas et al. (US 2009/0076212).
Regarding claims 1, 7, 12 and 16-17, Davis discloses a disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper comprising a first substrate and a second substrate (claim 18) and an adhesive composition comprising a first polymer that is propylene based and has a Mw of no greater than about 40,000 (paragraphs 0017, 0021) and has a polydispersity index of at least 4 (paragraph 0022) and a second polymer that is propylene based polymer such as VISTAMAXX 6202 (paragraphs 0026, 0031), wherein the second propylene based polymer is metallocene catalyzed polymer, i.e. single-site catalyzed, and has a polydispersity index of less than about 3.5 (paragraphs 0029-0030) wherein the adhesive composition is in contact with the second substrate and the first substrate (paragraphs 0009, 0046). Given that Davis discloses the same second polymer, i.e. VISTAMAXX 6202, as disclosed in the present specification, it is clear that the second polymer of Davis would have the same Mw as presently claimed.
It is noted that Davis does not disclose that the adhesive composition is bonded in the leg or waist area. However, given that Davis discloses a disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper comprising a first substrate and a second substrate bonded with an adhesive (paragraphs 0053-0055), it would have been obvious to one of ordinary skill in the art to use such disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper to be worn around the leg and/or waist area.
Davis fails to disclose an elastic material and the first polymer is single site catalyzed.
Lewtas discloses an adhesive (paragraph 0002) comprising propylene based polymer obtain by single site catalyst to obtain polymer tacticity (paragraphs 0043 and 0046).
It would have been obvious to one of ordinary skill in the art to use single site catalyst of Lewtas in the first polymer of adhesive of Davis to obtain polymer tacticity.
Davis fails to disclose an elastic material.
Ashton discloses absorbent articles comprising storage layer 190, i.e. substrate, is joined with primary core integrity layer 120 by the adhesive (column 8, lines 6-29) wherein the primary core is elastic material so that the article can withstand when various forces encounter during the use of absorbent article (column 23, lines 46-55).
It would have been obvious to one of ordinary skill in the art to use elastic material of Ashton in the absorbent article of Davis and Lewtas so that the article can withstand when various forces encounter during the use of absorbent article. Given that Davis in view of Ashton discloses the same layers construction as presently claimed, it is clear that the adhesive composition of Davis in view of Ashton would bond the elastic material to the first substrate resulting in creep resistant gathers.
Regarding claim 2, Davis in view of Ashton and Lewtas discloses disposable absorbent article of claim 1, wherein the adhesive composition is used in additional application such as construction (paragraphs 0002-0003, 0055).
Regarding claim 3, Davis in view of Ashton and Lewtas discloses disposable absorbent article of claim 1, wherein Davis discloses that the adhesive is used to bound 
Alternatively, regarding claims 2-3, the recitation in the claims that the adhesive is “used in/as core stabilization and construction adhesive” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Davis in view of Ashton discloses the adhesive as presently claimed, it is clear that the adhesive of Davis in view of Ashton would be capable of performing the intended use, i.e. used in/as core stabilization and construction adhesive, presently claimed as required in the above cited portion of the MPEP.
Regarding claims 4-5, Davis in view of Ashton and Lewtas discloses disposable absorbent article of claim 1, wherein Davis does not disclose any plasticizer in the adhesive composition.
Regarding claim 6, Davis in view of Ashton and Lewtas discloses disposable absorbent article of claim 1, wherein the second polymer is present at no greater than about 20 weight % (paragraph 0032).
Regarding claims 8 and 9, Davis in view of Ashton and Lewtas discloses disposable absorbent article of claim 1, wherein the first polymer is propylene homopolymer or copolymer (paragraph 0017).
Regarding claim 10, Davis in view of Ashton and Lewtas discloses disposable absorbent article of claim 1, wherein the first polymer is present at least 50% by weight (paragraph 0023).
Regarding claims 11 and 14, these claims are not required to meet by the prior art given that the prior art discloses propylene based polymer as explained above.
Regarding claim 13, Davis in view of Ashton and Lewtas discloses disposable absorbent article of claim 1, wherein given that the total weight of the first and second polymers in Davis is 70% by weight (50+20) (paragraphs 0023, 0032), it is clear that it meets the claim limitation.
Regarding claim 22, Davis in view of Ashton and Lewtas discloses disposable absorbent article of claim 1, wherein Davis discloses the adhesive composition comprises at least about 50 % by weight of the first polymer (paragraph 0023) and no greater than 20 weight% of the second polymer (paragraph 0032). Given that Davis discloses the same second polymer, i.e. VISTAMAXX 6202, as disclosed in the present specification, it is clear that the second polymer of Davis would have the same properties as presently claimed.

Claim 21Davis (US 2012/0328805) in view of Ashton et al. (US 5387208) and Lewtas et al. (US 2009/0076212) and further in view of Eberhardt et al. (US 2009/0202847).
Davis in view of Ashton and Lewtas discloses disposable absorbent article of claim 1, but fails to disclose plasticizer in the adhesive.
Eberhardt discloses hot melt adhesive comprising polypropylene polymer and plasticizer in an amount of 0 to 20 wt% in order to adjust viscosity and flexibility (paragraph 0027).
It would have been obvious to one of ordinary skill in the art to use plasticizer of Eberhardt in the adhesive of Davis in view of Ashton and Lewtas to adjust viscosity and flexibility.

Claims 1-14, 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2012/0328805) in view of Fujioka et al. (US 2010/0312206) and Lewtas et al. (US 2009/0076212).
Regarding claims 1, 7, 12 and 16-17, Davis discloses a disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper comprising a first substrate and a second substrate (claim 18) and an adhesive composition comprising a first polymer that is propylene based and has a Mw of no greater than about 40,000 (paragraphs 0017, 0021) and has a polydispersity index of at least 4 (paragraph 0022) and a second polymer that is propylene based polymer such as VISTAMAXX 6202 (paragraphs 0026, 0031), wherein the second propylene based polymer is metallocene catalyzed polymer, i.e. single-site catalyzed, and has a polydispersity index of less than about 3.5 (paragraphs 0029-0030) wherein the adhesive composition is in contact with the second substrate and the first substrate (paragraphs 0009, 0046). Given that Davis discloses the same second polymer, i.e. 
It is noted that Davis does not disclose that the adhesive composition is bonded in the leg or waist area. However, given that Davis discloses a disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper comprising a first substrate and a second substrate bonded with an adhesive (paragraphs 0053-0055), it would have been obvious to one of ordinary skill in the art to use such disposable absorbent article selected from the group consisting of an adult incontinence product and a diaper to be worn around the leg and/or waist area.
Davis fails to disclose an elastic material and the first polymer is single site catalyzed.
Lewtas discloses an adhesive (paragraph 0002) comprising propylene based polymer obtain by single site catalyst to obtain polymer tacticity (paragraphs 0043 and 0046).
It would have been obvious to one of ordinary skill in the art to use single site catalyst of Lewtas in the first polymer of adhesive of Davis to obtain polymer tacticity.
Davis fails to disclose an elastic material.
Fujioka discloses absorbent and disposable articles comprising elastic layers bonded to sheet members, i.e. substrate, by using adhesive wherein Fujioka discloses that elastic material widely employed for disposable absorbent article are generally suitable to protect against side leakage of bodily fluids (paragraphs 0048, 0041).
It would have been obvious to one of ordinary skill in the art to use elastic material of Fujioka in the absorbent article of Davis and Lewtas to protect against side 
Regarding claim 2, Davis in view of Fujioka and Lewtas discloses disposable absorbent article of claim 1, wherein the adhesive composition is used in additional application such as construction (paragraphs 0002-0003, 0055).
Regarding claim 3, Davis in view of Fujioka and Lewtas discloses disposable absorbent article of claim 1, wherein Davis discloses that the adhesive is used to bound two substrate together and in manufacturing in the disposable absorbent article, i.e. a core adhesive and construction adhesive, (paragraphs 0002-0003 and 0055).
Alternatively, regarding claims 2-3, the recitation in the claims that the adhesive is “used in/as core stabilization and construction adhesive” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Davis in view of Ashton discloses the adhesive as presently claimed, it is clear that the adhesive of Davis in view of Ashton would be capable of performing the 
Regarding claims 4-5, Davis in view of Fujioka and Lewtas discloses disposable absorbent article of claim 1, wherein Davis does not disclose any plasticizer in the adhesive composition.
Regarding claim 6, Davis in view of Fujioka and Lewtas discloses disposable absorbent article of claim 1, wherein the second polymer is present at no greater than about 20 weight % (paragraph 0032).
Regarding claims 8 and 9, Davis in view of Fujioka and Lewtas discloses disposable absorbent article of claim 1, wherein the first polymer is propylene homopolymer or copolymer (paragraph 0017).
Regarding claim 10, Davis in view of Fujioka and Lewtas discloses disposable absorbent article of claim 1, wherein the first polymer is present at least 50% by weight (paragraph 0023).
Regarding claims 11 and 14, these claims are not required to meet by the prior art given that the prior art discloses propylene based polymer as explained above.
Regarding claim 13, Davis in view of Fujioka and Lewtas discloses disposable absorbent article of claim 1, wherein given that the total weight of the first and second polymers in Davis is 70% by weight (50+20) (paragraphs 0023, 0032), it is clear that it meets the claim limitation.
Regarding claim 22, Davis in view of Fujioka and Lewtas discloses disposable absorbent article of claim 1, wherein Davis discloses the adhesive composition comprises at least about 50 % by weight of the first polymer (paragraph 0023) and no .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2012/0328805) in view of Fujioka et al. (US 2010/0312206) and Lewtas et al. (US 2009/0076212) and further in view of Eberhardt et al. (US 2009/0202847).
Davis in view of Fujioka and Lewtas discloses disposable absorbent article of claim 1, but fails to disclose plasticizer in the adhesive.
Eberhardt discloses hot melt adhesive comprising polypropylene polymer and plasticizer in an amount of 0 to 20 wt% in order to adjust viscosity and flexibility (paragraph 0027).
It would have been obvious to one of ordinary skill in the art to use plasticizer of Eberhardt in the adhesive of Davis in view of Fujioka and Lewtas to adjust viscosity and flexibility.
Response to Arguments

Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive.
Applicant argues that Davis does not give any indication that his compositions would be useful for elastic attachment. However, it is noted that Davis recognizes the use of his composition for disposable articles in paragraph 0055 and Ashton discloses 
Applicant argues that Davis teaches compositions that are blends of Ziegler Nata catalyzed polymers and single-site catalyzed polymer. However, there is nothing in the present claim that excludes having the blends of Ziegler Nata catalyzed polymers and single-site catalyzed polymer.
Applicant argues that Davis is aware of single site catalysts, as he teaches that his second polymer can be catalyzed using such a catalyst, yet he does not teach using it for his first polymer. However, it is noted that there is nothing in the Davis either that teaches against using single site catalysts in the first polymer.
Applicant argues that the rejection is based on hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection is not based on hindsight .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787